Citation Nr: 1224133	
Decision Date: 07/12/12    Archive Date: 07/18/12

DOCKET NO.  09-19 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of service connection for arteriosclerotic heart disease (ASHD), status post myocardial infarction.

2.  Entitlement to service connection for ASHD, status post myocardial infarction.

3.  Whether new and material evidence has been received to reopen a previously denied claim of service connection for hypertension.

4.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from August 1965 to May 1968, and from October 1969 to June 1974.  He was additionally a member of the Army Reserves.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the St. Petersburg, Florida, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which declined to reopen a previously denied claim of service connection for ASHD, status post myocardial infarction and hypertension.  This single issue has been recharacterized to separate the ASHD and hypertension claims, as they have differing procedural postures and represent independently service connectable disabilities.

In May 2009, the Veteran requested a hearing before a Veterans Law Judge at the RO (Travel Board).  He then stated that he did not want a hearing in August 2009 correspondence.  It appears the RO nevertheless scheduled him for a Travel Board in November 2010; the Veteran did not report.  His request is deemed withdrawn.

The issues of service connection for ASHD and for hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for ASHD was most recently denied in an unappealed March 1990 Board decision on the grounds that ASHD was not first manifested during the Veteran's first period of active duty service; the denial was final at issuance.

2.  Evidence received since March 1990 with regard to ASHD was not previously considered by agency decision makers. 

3.  Service connection for hypertension was most recently denied in a December 1994 rating decision on the grounds that no aggravation of pre-existing hypertension was shown during the Veteran's second period of active duty service.

4.  Evidence received since December 1994 raises the possibility of substantiating the claim by triggering the duty to assist the Veteran. 


CONCLUSIONS OF LAW

1.  The March 1990 decision denying service connection for ASHD is final.  38 U.S.C.A. § 7103 (West 2002); 38 C.F.R. § 20.1100 (2011).

2.  The December 1994 rating decision denying service connection for hypertension is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).

3.  The criteria for reopening a previously denied claim of service connection for ASHD are met.  38 U.S.C.A. §§ 5107, 5108 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a) (2001). 

4.  The criteria for reopening a previously denied claim of service connection for hypertension are met.  38 U.S.C.A. §§ 5107, 5108 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a) (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  With regard to reopening, the Board is granting in full the benefit sought on appeal.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.  

New and Material Evidence

An appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200.  Rating actions from which an appeal is not timely perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  Board decisions are generally final as of the date of issuance and mailing.  38 U.S.C.A. § 7103; 38 C.F.R. § 20.1100.

A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, VA is not bound to consider credible the patently incredible.  Duran v. Brown, 7 Vet. App. 216 (1994).

ASHD

Service connection for ASHD was most recently denied in a March 1990 Board decision on the grounds that the condition was not first manifested during the Veteran's first period of active duty service.  Evidence of record consisted of the Veteran's service treatment records from all periods of service, private treatment records documenting his current diagnoses, a VA examination diagnosing ASHD, and the transcript of a personal hearing before RO personnel in August 1988.  

Since March 1990, the Veteran has repeated his allegations that his ASHD is related to incidents of increased blood pressure in service, and that ASHD and the resultant heart attack were directly related to service.  He cited exposure and hardships during service when regular treatment for alleged health problems was not available.

His allegations of a direct nexus between his service, particularly his second period of active duty, and his currently diagnosed ASHD were not previously considered by agency decision makers.  The allegations directly bear on the unestablished element of the claim, and raise the reasonable possibility of substantiating the claim.  For purposes of reopening, the Veteran's allegations are presumed credible.  The unconsidered allegations of a direct nexus between ASHD and active service from October 1969 to June 1974 are therefore new and material evidence, and reopening of the previously denied claim is required.

Hypertension

Service connection for hypertension was most recently denied in December 1994, when the RO determined that no aggravation of a pre-existing condition was shown.  The same evidence considered in the March 1990 Board decision was of record.  Additionally, the Veteran submitted statements from a comrade and from his wife regarding treatment for and symptoms of hypertension during his second period of service.

Since December 1994, the Veteran has repeated his allegations that hypertension either arose during or was aggravated by his active military service.  He has submitted private treatment records showing his continued diagnosis and copies of service treatment records.  This evidence is cumulative and redundant of the evidence already of record, and has been fully considered by VA in the prior decisions denying entitlement to service connection.  

However, the evidence of record, including that received since December 1994, addresses the possibility of a relationship between ASHD and hypertension.  The Veteran has made the allegation explicitly, and doctors have associated the two in treatment.  VA has also considered them related, addressing the claims as a single issue.

The claim of service connection for ASHD has been reopened, and must be addressed on the record, to include consideration of additional development.  Of necessity, this development must also address hypertension, as part of the cardiovascular system.  The reopening of the ASHD claim, then, could reasonably substantiate the claim with regard to hypertension by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).

Because the claims are inextricably intertwined, reopening of the ASHD claim necessitates reopening of the hypertension claim.

Adjudication of the Veteran's claims does not end with the determination that new and material evidence has been received.  These matters must now be addressed on a de novo basis.  For the reasons detailed in the remand section, additional development is required for a full and fair adjudication of the underlying service connection claims.


ORDER

Reopening of the previously denied claim of entitlement to service connection for ASHD, status post myocardial infarction is granted.


Reopening of the previously denied claim of entitlement to service connection for hypertension is granted.


REMAND

Remand is required to ensure compliance with VA's duty to assist the Veteran in substantiating his claims.  That duty includes providing an adequate examination when necessary to proper adjudication of the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; Barr v. Nicholson, 21 Vet. App. 303 (2007).

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The threshold for determining whether a possible nexus exists is a low one.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Service treatment records reflect entries showing elevated blood pressures, and the Veteran has competently reported that he sought private treatment during service for such.  His wife and a friend have generally corroborated his allegations, and cited specific instances of complaints he associated with elevated blood pressure.

The Veteran maintains that these episodes represent the initial manifestations of a chronic cardiovascular disease, brought on by the hardships of service and his limited access to treatment.  As there is evidence of in-service treatment of cardiovascular complaints, current diagnoses, and the possibility of a relationship between the two, a VA examination is required.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for VA heart and hypertension examinations.  The entire claims file (i.e. both the paper claims file and any medical records contained in Virtual VA) should be made available to and be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA, any treatment records contained in Virtual VA file must be printed and associated with the paper claims file so they can be available to the examiner for review. 

The examiner must identify all current chronic cardiovascular diseases and diagnoses; hypertension and ASHD must be specifically addressed.  For any diagnosed condition, the examiner must opine as to whether it is at least as likely as not such was caused or aggravated by military service.  If any relationship is based on service after June 1974, the specific incident or injury underlying the diagnosis must be identified.

A full and complete rationale for any opinion expressed is required.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  Jones v. Shinseki, 23 Vet. App. 382 (2010).

2.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claim on appeal.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


